DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the patient’s skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites “a second location”. This term is indefinite because there is no first location claimed so it is unclear what the second location is second to. For examination purposes, this is being interpreted as a location.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fortson (20150327871).

As to claim 1, Fortson discloses: A method for achieving hemostasis at an access site of a radial artery (abstract and paragraphs 0001-0005), the method comprising: providing a radial artery compression device (device of figure 1a), the device comprising: an inflatable chamber (104); a substantially rigid frame (114, see paragraph 0023); and a wristband (202); securing the radial artery compression device to a wrist of a patient such that the inflatable chamber of the radial artery compression device is positioned adjacent to the access site of the radial artery (see figure 1D and paragraphs 0029-0031); and inflating the inflatable chamber to increase pressure that is applied to the access site (paragraph 0024); wherein the access site is visible through the frame and the inflatable chamber (paragraph 0031).



As to claim 3, Fortson discloses the invention of claim 1, Fortson further discloses: further comprising aligning a first indicium on the frame with a puncture site in the patient's skin (paragraph 0031).

As to claim 7, Fortson discloses the invention of claim 1, Fortson further discloses: positioning a curved portion of the frame around a thumb-side portion of the patient's wrist (see paragraph 0049 and figure 1D).

As to claim 8, Fortson discloses the invention of claim 1, Fortson further discloses: further comprising opening a valve (112, when adding or removing fluid) in fluid communication with the inflatable chamber (paragraph 0024).

As to claim 9, Fortson discloses the invention of claim 8, Fortson further discloses: wherein opening the valve comprises coupling an inflation device (110) to the valve (via tube in between 112 and 110) such that the inflation device actuates the valve (when inserted into 112/when fluid is injected see paragraph 0024-0025).

As to claim 10, Fortson discloses the invention of claim 1, Fortson further discloses: further comprising coupling an inflation device (110) to tubing (108) in fluid 

As to claim 11, Fortson discloses the invention of claim 10, Fortson further discloses: further comprising coupling a free end of the tubing (end that connects to balloon, see paragraph 0024-0025) to a retainer on the frame (balloon is coupled to back face of the frame which acts as a retainer, thus tubing is connected to back face of the frame via the balloon). Examiner notes this step can be achieved when the device is being assembled.

As to claim 12, Fortson discloses: A method for achieving hemostasis at an access site of a radial artery (abstract and paragraph 0001-0005), the method comprising: positioning an indicium on a radial artery compression device over a puncture site on a patient's skin (paragraphs 0023-0024) and inflating an inflatable chamber on the device such that the inflatable chamber compresses an arteriotomy site (paragraph 0001 and 0024). Examiner notes the steps recited above are not claimed in any particular order, thus they can occur at any time or the same time. 

As to claim 13, Fortson discloses the invention of claim 12, Fortson further discloses: further comprising viewing the puncture site through a frame of the device (paragraph 0031 and 0033).



As to claim 15, Fortson discloses the invention of claim 12, Fortson further discloses: further comprising simultaneously viewing the indicium and the puncture site without displacing the device (paragraph 0033).

As to claim 16, Fortson discloses the invention of claim 12, Fortson further discloses: wherein positioning the indicium over the puncture site also positions a compression portion of the inflatable chamber over the arteriotomy site (inflatable member is placed on the puncture when indicium is positioned over puncture site).

As to claim 17, Fortson discloses: A method for achieving hemostasis at an access site of a radial artery (abstract and paragraph 0001-0005), the method comprising: positioning a compression portion (front surface of 104) of an inflatable chamber (104) over an arteriotomy site by aligning an indicium (116b) on a frame (114) of a radial artery compression device over a second location offset from the arteriotomy site (see paragraph 0001, 0039-0040, not always over puncture site, aligning after/during inflation is part of the process, also see figures 2a-2e). Examiner notes the steps recited above are not claimed in any particular order, thus they can occur at any time or the same time



As to claim 19, Fortson discloses the invention of claim 17, Fortson further discloses: further comprising inflating the inflatable chamber (paragraph 0024). Examiner notes the steps recited above are not claimed in any particular order, thus they can occur at any time or the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (20150327871) in view of Cohen (20130237866).

As to claims 4-6, Fortson discloses the invention of claim 1, Fortson fails to disclose: (claim 4) further comprising removing air from the inflatable chamber over a plurality of stages according to a predetermined protocol, (claim 5) further comprising 
In the same field of endeavor, namely medical pressure devices, Cohen teaches (claim 4) further comprising removing air from the inflatable chamber over a plurality of stages according to a predetermined protocol (user is alerted when to remove/add air according to a protocol inside 112, paragraph 0097 and 0100-0101), (claim 5) further comprising activating a timer (112) on the device (paragraph 0097 and 0100-0101) and (claim 6) wherein the predetermined protocol correlates to indicia on the timer (markings on the timer indicating the time are seen as inditica).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the timer assembly of Cohen to the device of Fortson to enable the user to receive updates on when the pressure needs to be adjusted or removed. Doing so would facilitate the healing process. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (20150327871) in view of Croushorn (20150032149).

As to claim 20, Fortson discloses the invention of claim 19, Fortson further discloses: further comprising a tube (tube between 108, see figure 1C) in fluid communication with the inflatable chamber (see figures 1a-1c) and a frame (114).
Fortson fails to directly disclose: coupling the tube with a retainer on a frame of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the retaining means of Croushorn to the frame of Fortson to secure pieces of the device in place. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771